Citation Nr: 0605521	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an initial disability rating higher than 
20 percent for scars of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from February 1954 to February 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board would initially like to clarify the status of two 
issues listed by the veteran's representative, in the January 
2006 written brief, as being on appeal.  Those issues are 
entitlement to a disability rating higher than 10 percent for 
hypertension, and entitlement to a compensable disability 
rating for a right leg injury.  The veteran was denied 
service connection for those disabilities in July 2002, and 
his appeal, as perfected in January 2003, included those 
issues.  However, service connection was granted for a right 
leg injury in June 2003, and for hypertension in January 
2004.  This is considered a complete grant of the benefits 
sought on appeal.

The RO assigned a noncompensable rating for the right leg and 
a 10 percent rating for hypertension.  The veteran did not 
file a notice of disagreement with either rating decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].  The January 2006 written brief cannot be 
considered a timely notice of disagreement with respect to 
either issue, as it was received more than a year after those 
rating decisions were sent.  

The Board notes in contrast that, although the veteran did 
not file a second notice of disagreement with respect to his 
increased rating claim for scars of the left upper extremity, 
after the August 2003 grant of an increased rating, he was 
not granted the maximum benefit sought with respect to that 
issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).

If the veteran now wishes to pursue higher ratings for his 
service-connected hypertension or right leg disorder, the 
appropriate course would be for him to file an increased 
rating claim with the RO.

The Board also notes that the veteran submitted additional 
evidence directly to the Board in January 2006.  That 
evidence has not been considered by the RO.  However, the 
veteran included a waiver of initial RO consideration; thus, 
a remand is not necessary.


FINDINGS OF FACT

1.  The veteran does not have asbestosis.

2.  The veteran's scars of the left upper extremity are not 
deep and do not limit the function of any affected part; they 
cover an area of 228 square centimeters or .0228 square 
meters.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for an initial disability rating higher than 
20 percent for scars of the left upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7801 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asbestosis.  He 
is also seeking an increased disability rating for his 
service-connected scars of the left upper extremity.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in September 2002 and June 2005 letters from the RO 
to the veteran and his representative.  Even though the 
letters requested a response within 30 and 60 days, 
respectively, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either of the claims.  The Board is also 
unaware of any such outstanding evidence.  In a July 2005 VA 
Form 21-4138, submitted in response to the June 2005 letter, 
the veteran stated that he had no further documentation to 
provide concerning the asbestosis issue.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated both claims in August 2003, and readjudicated 
the asbestosis claim again in March 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claims would have been different 
had VCAA notice been provided before the initial adjudication 
of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Analysis

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers. 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2) does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21-
1 suggests that asbestos exposure is a fact to be determined 
from the evidence.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Medical-nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In essence, this case turns on the Board's determination as 
to whether the evidence supports a current diagnosis of 
asbestosis.  There are conflicting opinions of record with 
respect to this question.  The veteran was examined in 
December 1999 in conjunction with litigation against certain 
manufacturers of asbestos.  The examining physician, R.C.B., 
M.D., determined that the veteran had "within a reasonable 
degree of certainty the early stages of asbestosis."  

By contrast, X-rays taken in May 2004 in conjunction with a 
VA contract examination conducted by QTC showed no acute 
pulmonary pathology.  The lungs were found to be clear with 
no evidence of infiltrate or pathologic nodules.  On clinical 
examination, the lungs were also found to be clear to 
auscultation.  Pulmonary function testing was conducted, and, 
like the testing performed in December 1999, was found to be 
consistent with restrictive disease.  However, the QTC 
examiner found no current evidence for asbestosis, but found 
that the veteran's symptoms were likely secondary to post 
operative changes after a median sternotomy.  

The veteran's representative has argued in the January 2006 
informal hearing that R.C.B. is more qualified than the May 
2004 QTC examiner to diagnose asbestosis.  The Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  With 
respect to medical evidence, the Board has the authority to 
"discount the weight and probity of such evidence in the 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, consistent 
with Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 
5 Vet. App. 30 (1993).

In this case, the Board has no basis to favor the credentials 
of one examiner over the other, as the representative has 
suggested.  Both R.C.B. and the QTC examiner are presumed to 
be competent medical professionals in the absence of evidence 
to the contrary.  The Board can and must however evaluate the 
reasoning expressed by both examiners and determine which 
opinion is better supported, and which is more consistent 
with the other evidence of record.  Based on such evaluation, 
the Board favors the opinion of the QTC examiner.  

R.C.B.'s opinion, while clearly based on an examination of 
the veteran, appears to be tightly focused upon whether the 
veteran's symptoms are consistent with asbestosis.  It was 
conducted in furtherance of asbestos litigation, and there is 
no indication from the examination report that other 
possibilities were even investigated.  Indeed, the 
examination report contains the caveat that it was "only for 
the evaluation and diagnosis of asbestos related diseases and 
is not intended as a comprehensive evaluation of all health 
problems."  In particular, the Board notes that R.C.B. did 
not even broach the possibility that some pathology or 
disorder other than asbestosis might account for the 
veteran's symptoms.  

R.C.B. found that pulmonary function tests indicate a 
moderate reduction in diffusion capacity and mild 
restriction.  He further found that X-rays showed the 
presence of significant parenchymal disease, which he found 
to be "consistent with mild asbestosis."  R.C.B. did not 
explore any other possible cause for these reported findings.  
Most notably, he did not discuss the veteran's significant 
cardiovascular history and the possibility of a relationship 
to his 1997 coronary artery bypass.  The QTC examiner's 
opinion appears to be broader in scope, and is more 
consistent with the other evidence of record, i.e., evidence 
reflecting the veteran's cardiovascular disorder, and the 
absence of a chronic respiratory diagnosis until after the 
veteran's coronary artery bypass surgery.  

In the absence of any exploration of other possibilities by 
R.C.B., and in light of nature of his examination, which by 
his own caveat appears to exclude such possibilities, the 
Board finds the May 2004 QTC opinion more probative with 
respect to a current diagnosis.  The Board also finds it 
significant that X-ray findings in December 1999 are clearly 
different than those conducted in May 2004.  The 
"significant parenchymal disease" present in December 1999 
was absent in May 2004.  The Board favors the more recent 
nature of the May 2004 X-ray findings, and finds that they 
are consistent with the QTC examiner's opinion.  The recent 
X-rays disclosed that, while parenchymal disease may have 
been present in the past, it is not currently found, thus 
undercutting the basis for R.C.B.'s diagnosis.  

The Board notes that the veteran submitted an article 
addressing a linear regression analysis for the effect of 
asbestos exposure on pulmonary function testing.  With regard 
to medical treatise evidence, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, however, the medical text evidence 
submitted by the veteran is not accompanied by the medical 
opinion of a medical professional.  Additionally, it fails to 
establish with any degree of certainty a diagnosis of 
asbestosis in the veteran's case.  For these reasons, the 
Board must find that the medical text evidence does not 
contain the specificity to constitute competent evidence of a 
diagnosis.  See Sacks, 11 Vet. App. at 317; see Libertine, 9 
Vet. App. at 523.  

As the preponderance of the evidence establishes that the 
veteran does not have asbestosis, there is no reasonable 
doubt to be resolved in the veteran's favor and the claim 
must be denied.  

The Board notes in passing that if the veteran believes that 
the current disability rating for his service-connected 
coronary artery disease does not adequately reflect the 
respiratory symptomatology associated with that disability, 
the appropriate remedy would be to seek an increased rating 
by filing such a claim with the RO.  

Higher Initial Rating

The veteran is seeking a higher initial disability rating for 
his service-connected scars of the left upper extremity, 
currently evaluated as 20 percent disabling.  He essentially 
contends that the symptomatology associated with his scars is 
more severe than is contemplated by the currently assigned 
rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

The Board notes that during the pendency of the veteran's 
claim, VA issued revised regulations amending the portion of 
the rating schedule dealing with disorders of the skin.  In 
VAOPGCPREC 7- 2003, the General Counsel held that pursuant to 
Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The July 2002 rating decision indicates that the veteran's 
scars were evaluated under Diagnostic Code 7802; however, the 
criteria for Diagnostic Code 7801 were actually discussed in 
the RO's analysis.  The Board notes that Diagnostic Code 7802 
does not include a 20 percent rating.  It is therefore 
assumed that Diagnostic Code 7801 was actually applied.

A notation applicable to the former Diagnostic Codes 7801 and 
7802 provides that ratings for widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined.  In this case, the scars are on the same extremity, 
and on the same side (dorsal) of the extremity, as described 
by the July 2003 VA examiner.  Accordingly, although the 
scars are distinct, the Board finds that they are most 
appropriately evaluated as a single disability.  

Under both versions of the rating schedule, Diagnostic Code 
7801 provides ratings above 20 percent.  However, under the 
current version of the rating schedule, Diagnostic Code 7801 
applies to scars that are deep or that cause limited motion.  
Note (2) under Diagnostic Code 7801 provides that a deep scar 
is one associated with underlying soft tissue damage.  The 
June 2003 VA examiner found no loss of underlying tissue, and 
there has been no finding that the veteran's scars limit the 
motion of any joint.  This would also indicate that 
Diagnostic Code 7805 [limitation of function] would not be 
appropriate.

Under the former version of the rating schedule, Diagnostic 
Code 7801 applies to third degree burn scars.  As shown in 
the service medical records, and in the June 2003 examination 
report, this is consistent with the history of the veteran's 
burn scars.  Diagnostic Code 7801 requires coverage of an 
area or areas exceeding 12 square inches 77.4 square 
centimeters for a 20 percent rating.  The June 2003 examiner 
identified two scars of the left upper extremity.  A single 
14 cm by 7 cm scar [98 square centimeters] covering the hand 
and wrist, and a 10 cm by 13 cm scar [130 square centimeters] 
covering the proximal forearm.  Both were described as 
hyperpigmented with keloid formation, without underlying 
tissue loss or tenderness to palpation.  Thus, the combined 
area of the scars equals 228 square centimeters.  

To merit a rating of 30 percent, the veteran's scars must 
cover an area or areas exceeding one-half square foot (0.05 
square meters).  An area or areas exceeding 1 square foot 
(0.1 square meters) merits a 40 percent rating.  

The Board takes judicial notice of the fact that 98 square 
centimeters is the equivalent of .0098 square meters and that 
130 square centimeters is the equivalent of .013 square 
meters.  The combined total of 228 square centimeters is 
therefore the equivalent of .0228 square meters.  Thus the 
requirements for a 30 percent rating under Diagnostic Code 
7801 are not met.  

The Board has considered whether a Diagnostic Code other than 
7801 would be appropriate.  Under either version of the 
rating schedule, Diagnostic Code 7800 applies only to 
disfiguring scars of the head, face or neck, and is therefore 
not appropriate to the veteran's scars of the left upper 
extremity.  Diagnostic Codes 7802, 7803 and 7804 do not 
permit a rating higher than 10 percent.  As stated above, 
Diagnostic Code 7805 is also not appropriate.  The veteran 
has not suggested another diagnostic code.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected scars of the 
left upper extremity.  Although the veteran is competent to 
report his symptoms, like all evidence his self reports must 
be evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, clearly corresponds to the criteria for a 20 
percent rating, outweighs the veteran's statements.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
medical evidence of record supports the proposition that the 
veteran's service-connected scars of the left upper extremity 
have not changed appreciably since he left service.  There is 
no basis in the record for assigning more than a 20 percent 
rating during any portion of the initial evaluation period.   




Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left upper extremity scars, and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Service connection for asbestosis is denied.

An initial disability rating higher than 20 percent for scars 
of the left upper extremity is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


